' Case 4:19-cv-00226 Document 432 Filed on 03/16/21 in TXSD Page 1 of 2
UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|

SOUTHERN DISTRICT OF TEXAS © Southern oe Courts

| 7 ILEp” es

: AR 16 2094
‘Nathan Oct,
" Ss)
ANNA i Otero
20210305-114

Devin Paul Cole CLERK OF COURT
02145549 Harris County Jail P.O. BOX 61010
1200 Baker St HOUSTON, TEXAS 77208
Houston, TX US 77002 http://www.txs.uscourts.gov

 

Date: Friday, March 5, 2021
Case Number: 4:19-cv-00226
Document Number: 420 (3 pages)
Notice Number: 20210305-114
Notice: The attached order has been entered.

 
 

~|

cument 432 Filed on 03/16/21, in TXSD Page 2 of 2

i

eecnme Ol NYO

 

 

 
  

Geyhgod OL BS aWNG
GeyMyod OL ATACNO .
MSINTS OL MADLAE
ceser/e NT; BzOz000IS — ~ Sr bn Be
4N0D Jo
J Hag *8usyo
O uetey
(B0z 80 UVNSL9b2C1000 am 9] avy
: ML ZO
aS 000 $ zoorzaiz $e Sexg, 77 Thy
ee al Sunog e!48Iq Wau,
i ae SIS Daya, S
SBhos wa zowisod’sn }
RUST TNE an renee terres oe Te ee ce

APE eee eT |

_
'

|
i
1

   

391440 -
| SdI¥3HS ALNNOD SIHUVH

| dO AGOLSND NI YaDNOTON

| -Y3QN3S OL NUNLaY

 

\
|
{
}

SSANISNA “TWIDISAO

80CZZ SVX3L ‘NOLSNOH
OLOl9 XOE ADI4AO LSOd
SVXAL AO LOMLsid NHAHLNOS

LaNOD LOMLsId SALV.LS GALINN
HYaTD

 
